DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 5 Ln 2 states the limitation “fastening means”.  This limitation uses the term ‘means’ modified by the function language ‘fastening’ and is not modified by sufficient structure, material, or acts for performing the claimed function.  Therefore, this limitation invokes 35 U.S.C. 112(f).  The applicants published application Gückel; Jürgen et al. US 20220049724 A1, hereinafter PA, discloses in [0074] that the fastening means “are expediently designed for a releasable fixation of the attachment coupling part 48 … there is also the alternative possibility of designing the fastening means 75 for a non-releasable fixation of the position of use of the attachment coupling part 48, for example by way of a realisation as a fixedly latching latch connection means”.  Therefore, the limitation “fastening means” shall be construed to cover the corresponding structure (releasable fixation or fixedly latching latch) described in the specification and equivalents thereof.

Claim Objections
Claims 1, 3, 8, 9, 16 and 19 are objected to because of the following informalities:  
Claim 1 Ln 17-18, please amend to --said two coupling part channels 
Claim 1 Ln 20-21, please amend to --said two coupling part channels 
Claim 1 Ln 22, please amend to --of [[a]] the drive fluid--.
Claim 3 Ln 6, please amend to --in [[the]] a transition region--.
Claim 8 Ln 3, please amend to --in [[the]] a region--.
Claim 9 Ln 4, please amend to --extends, [[the]] a height--.
Claim 9 Ln 6-7, please amend to --lower than [[that]] a height of the two limb end sections--.
Claim 16 Ln 2, please amend to --at [[the]] an outside of--.
Claim 19 Ln 2, please amend to --at [[the]] a same height--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 Ln 3-4 cites the limitation "each coupling channel section is connected to the assigned connection channel section via”.  The bold term/prefix lacks antecedent basis.  It is further unclear how the term is associated structurally with or modifies the rest of the claim limitations.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- each coupling channel section is connected to a respective one of the connection channel sections via --.
Claim 6 Ln 1-2 cites the limitation "wherein the fastening means on the part of the attachment coupling part”.  The bold term/prefix lacks antecedent basis.  It is further unclear how the term is associated structurally with or modifies the rest of the claim limitations.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --wherein a portion of the fastening means on 
Claim 8 Ln 1-2 cites the limitation "a sealing ring which frames the assigned connection opening”.  The bold term/prefix lacks antecedent basis.  It is further unclear how the term is associated structurally with or modifies the rest of the claim limitations.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a sealing ring which frames a respective one of the connection openings--.
Claim 15 Ln 1-2 cites the limitation "wherein the drive unit… comprises a first drive piston”.  Claim 1 line 4 already stated a drive piston associated with the drive unit and it is unclear if this limitation is the same as or in addition to the drive piston already claimed .  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- wherein the drive unit… comprises [[a]] the first drive piston --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morroney; Wayne D. et al. US 6557452 B1, hereinafter Morroney.  See annotated Fig. 5(d)(1) below for additional reference number callouts.
Regarding claim 1, Morroney discloses (Fig. 2-5) a fluid-actuated linear drive comprising 
a drive housing (60) and a drive member (62/68) which by way of fluid force can be driven relative to the drive housing into a linear drive movement in a housing longitudinal direction (907, left to right as depicted in Fig. 2, Col 8 Ln 4-12), 
wherein the drive member comprises a drive unit (58/22/62/68) which has a drive piston (62) which in the drive housing divides off two drive chambers (58, 22) from one another, said drive chambers being successive in the housing longitudinal direction and each being connected to one of two housing channels (the depicted passages in Fig. 2 associated with ports (102, 104)) which each with an individual lateral coupling opening (102, 104) run out at a housing side surface (the depicted, Fig. 4, interface surface of (70) between (54/95) and (70)) of the drive housing which is orientated transversely to the housing longitudinal direction, 
wherein the two housing channels can be used for the feed and discharge of a drive fluid which generates the linear drive movement of the drive member (Col 10 Ln 60-65 - Col 11 Ln 3), 
wherein the linear drive comprises an L-shaped attachment coupling part (54/911/95) which is separate with regard to the drive housing (Col 10 Ln 65 - Col 11 Ln 3 discloses the coupling part is ‘assembled’ to the drive housing via fastening/fasteners, Fig. 5a depicts a fastener residing within connection opening, the fastener is depicted as having a rotationally driven head portion which the examiner has interpreted such that the fastener is externally threaded and resides within a threaded bore of the housing), has a coupling limb (the depicted (Fig. 4) portion of (54) extending longer in the longitudinal direction plus (911 & 95)) and a connection limb (the depicted (Fig. 4) portion of (54) extending in the transverse direction) which projects transversely therefrom, and in a position of use is built onto the drive housing at the outside in a manner such that the connection limb extends in the housing longitudinal direction along the housing side surface and the coupling limb extends in a housing transverse direction which is orthogonal thereto along a housing rear surface (the depicted housing surface immediately adjacent (64) interfacing with (54)) of the drive housing which is aligned transversely to the housing side surface, 
wherein two separate coupling part channels (901, 903, see annotated Fig. 5(d)(1)) pass through the attachment coupling part, said two coupling part channels each with a connection opening (the portion of (102, 104) on (54/95) running out at an inner limb surface of the connection limb (the depicted, Fig. 4, interface surface of (54/95) between (54/95) and (70)) which faces the drive housing in a manner such that they are each connected to one of the two lateral coupling openings (Col 10 Ln 65 - Col 11 Ln 3), and said two coupling part channels each with an individual axial coupling opening (38, 76), which can be used for the feed and discharge of a drive fluid (Col 8 Ln 36-37) which produces the linear drive movement (Col 10 Ln 40-45), running out at an outer limb surface of the coupling limb which faces away from the drive housing (the surface depicted in Fig. 4 comprising (40)).

    PNG
    media_image1.png
    600
    968
    media_image1.png
    Greyscale

Regarding claim 2, Morroney discloses (Fig. 2-5) the drive housing has a housing height direction (905) which is orthogonal to the housing longitudinal direction (907) and to the housing transverse direction, and the attachment coupling part comprises a transition section which is arranged between the coupling limb and the connection limb, wherein the two coupling part channels in the transition section run at a distance (909) to one another in the housing height direction.
Regarding claim 3, Morroney discloses (Fig. 2-5) each coupling part channel (901, 903) comprises 
a coupling channel section (at least the portion of (901, 903) depicted in Fig. 2 between ports (38, 76) and valves (32, 34)) which is formed in the coupling limb and 
a connection channel section (the portion of (901, 903) depicted in Fig. 5(d)(1)) which is formed in the connection limb, 
wherein each coupling channel section is connected to the assigned connection channel section via an arcuate or angled transition channel section (the portion of (901, 903) between valves (32, 34) and valves (48, 52) depicted throughout Fig. 5(a-c) has a ‘height direction’ component to them thereby fundamentally forming an ‘angle’ between the coupling channel section and the connection channel section that appears to be approximately 90 degrees to both) which extends in the attachment coupling part around a rear corner region (the portion of (54) approximately adjacent to valves (48, 52)) of the drive housing which lies in the transition region between the housing rear surface and the housing side surface.
Regarding claim 4, Morroney discloses (Fig. 2-5) each lateral coupling opening (Col 10 Ln 65 - Col 11 Ln 3 discloses the coupling part is ‘assembled’ to the drive housing via fastening/fasteners, Fig. 5a depicts a fastener residing within connection opening, the fastener is depicted as having a rotationally driven head portion which the examiner has interpreted such that the fastener is externally threaded and resides within a threaded bore of the housing) and each axial coupling opening (38, 76, depicted as ‘fastening’ fluid conduits/silencer in Fig. 4) is provided with a fastening interface which can be used in a direct or indirect manner for coupling a fluid conduit.
Regarding claim 5, Morroney discloses (Fig. 2-5) the attachment coupling part in the position of use is fastened to the drive housing by way of fastening means (Col 10 Ln 65 - Col 11 Ln 3 discloses the coupling part is ‘assembled’ to the drive housing via fastening/fasteners, Fig. 5a depicts a fastener residing within connection opening, the fastener is depicted as having a rotationally driven head portion which the examiner has interpreted such that the fastener is externally threaded and resides within a threaded bore of the housing).
Regarding claim 6, Morroney discloses (Fig. 2-5) the fastening means on the part of the attachment coupling part are assigned exclusively to the connection limb (as depicted, only fasteners are in the connection limb, for example Fig. 5(a)).
Regarding claim 7, Morroney discloses (Fig. 2-5) the fastening means comprise two through-holes (102, 104) which are formed in the connection limb at a distance to one another in the housing longitudinal direction (907) and to which a threaded bore of the fastening means which is formed in the drive housing on the housing side surface is assigned, wherein the fastening means further comprise two fastening screws which engage on the connection limb and which each pass through one of the through-holes and are screwed into one of the threaded bores, so that the connection limb is clamped to the housing side surface (Col 10 Ln 65 - Col 11 Ln 3 discloses the coupling part is ‘assembled’ to the drive housing via fastening/fasteners, Fig. 5a depicts a fastener residing within connection opening, the fastener is depicted as having a rotationally driven head portion which the examiner has interpreted such that the fastener is externally threaded and resides within a threaded bore of the housing).
Regarding claim 8, Morroney discloses (Fig. 2-5) a sealing ring which frames the assigned connection opening (102, 104) is arranged between the housing side surface and the inner limb surface of the connection limb in the region of each lateral coupling opening (Fig. 5(a & e) depict sealing rings).
Regarding claim 9, Morroney discloses (Fig. 2-5) the connection limb (the depicted (Fig. 4) portion of (54) extending longer in the longitudinal direction plus (911 & 95)) of the attachment coupling part comprises two limb end sections (the depicted (Fig. 4) portion of (54) extending longer in the longitudinal direction and (95)) which are opposite one another in the housing longitudinal direction and in which respectively one of the two connection openings is formed (see Fig. 5(d)) and between which a limb web section (911) extends, the height of which limb web section measured in a housing height direction (905) which is orthogonal to the housing longitudinal direction (907) and to the housing transverse direction is lower than that of the two limb end sections (as depicted (911)’s height is less than that of both limb end sections).
Regarding claim 10, Morroney discloses (Fig. 2-5) the two axial coupling openings of the coupling limb are arranged next to one another in the housing transverse direction (depicted as such in Fig. 4).
Regarding claim 11, Morroney discloses (Fig. 2-5) the attachment coupling part is designed as one piece (once assembled, the coupling part is interpreted as one piece for mounting and dismounting Col 1 Ln 7-11).
Regarding claim 12, Morroney discloses (Fig. 2-5) the attachment coupling part is designed in a multi-part manner (before assembly, the coupling part is comprised of multiple parts), wherein it comprises an angled rear coupling part end body (54 and 911) which comprises the two axial coupling openings and a rear connection opening of the two connection openings, as well as a front coupling part end body (95) which comprises a front connection opening of the two connection openings, said end bodies being inserted into one another in telescopic manner in the region of the connection limb (see Fig. 5(d)(2) for telescoping connection).
Regarding claim 13, Morroney discloses (Fig. 2-5) the attachment coupling part is designed in a multi-part manner (before assembly, the coupling part is comprised of multiple parts), wherein it has an angled rear coupling part end body (54) which comprises the two axial coupling openings and a rear connection opening of the two connection openings, a front coupling part end body (95) which comprises a front connection opening of the two connection openings, and a pipe body (911) which is arranged therebetween, wherein the pipe body with end sections which are opposite one another is inserted into the two coupling part end bodies (see Fig. 5(d) for insertion).
Regarding claim 14, Morroney discloses (Fig. 2-5) the attachment coupling part consists of one or more components which are generatively manufactured by way of 3D printing (in accordance with MPEP 2113 I.: “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS”, stated another way, only when the process defines the structure in such a way that can only be duplicated via the process, does the process carry patentable weight upon the claimed structure (in this case shape)).
Regarding claim 17, Morroney discloses (Fig. 2-5) the fastening interface of each lateral coupling opening and of each axial coupling opening is an inner thread (Col 10 Ln 65 - Col 11 Ln 3 discloses the coupling part is ‘assembled’ to the drive housing via fastening/fasteners, Fig. 5a depicts a fastener residing within connection opening, the fastener is depicted as having a rotationally driven head portion which the examiner has interpreted such that the fastener is externally threaded and resides within a threaded bore of the housing).
Regarding claim 18, Morroney discloses (Fig. 2-5) the attachment coupling part in the position of use is fastened to the drive housing by way of the fastening means in a releasable manner (Col 10 Ln 65 - Col 11 Ln 3 discloses the coupling part is ‘assembled’ to the drive housing via fastening/fasteners, Fig. 5a depicts a fastener residing within connection opening, the fastener is depicted as having a rotationally driven head portion which the examiner has interpreted such that the fastener is externally threaded and resides within a threaded bore of the housing).
Regarding claim 19, Morroney discloses (Fig. 2-5) the two axial coupling openings of the coupling limb are arranged at the same height in a housing height direction which is orthogonal to the housing longitudinal direction and the housing transverse direction (depicted as such in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Toshio  et al. US 20010035090 A1, hereinafter  Sato, in view of Morroney.  Sato and Morroney is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (linear fluid actuators of the straight type)).  MPEP2141.01(a) I.
Regarding claim 1 and 15, Sato discloses (Fig. 1-4) a fluid-actuated linear drive comprising 
a drive housing (1) and a drive member (3) which by way of fluid force can be driven relative to the drive housing into a linear drive movement in a housing longitudinal direction (left to right as depicted in Fig. 2, Col 8 Ln 4-12), 
wherein the drive member comprises a drive unit (22 top) which has a drive piston (21A) which in the drive housing divides off two drive chambers (26a, 26b) from one another, said drive chambers being successive in the housing longitudinal direction and each being connected to one of two housing channels (30c, 30c) which each with an individual lateral coupling opening (30a, 30b) run out at a housing side surface of the drive housing which is orientated transversely to the housing longitudinal direction [0032], 
wherein the two housing channels can be used for the feed and discharge of a drive fluid which generates the linear drive movement of the drive member [0032].
Sato fails to explicitly state that the drive comprises an L-shaped attachment coupling part which is separate with regard to the drive housing, has a coupling limb and a connection limb which projects transversely therefrom, and in a position of use is built onto the drive housing at the outside in a manner such that the connection limb extends in the housing longitudinal direction along the housing side surface and the coupling limb extends in a housing transverse direction which is orthogonal thereto along a housing rear surface of the drive housing which is aligned transversely to the housing side surface, 
wherein two separate coupling part pass through the attachment coupling part, said two coupling part channels each with a connection opening running out at an inner limb surface of the connection limb which faces the drive housing in a manner such that they are each connected to one of the two lateral coupling openings, and said two coupling part channels each with an individual axial coupling opening, which can be used for the feed and discharge of a drive which produces the linear drive movement, running out at an outer limb surface of the coupling limb which faces away from the drive housing, 
wherein the drive unit is a first drive unit (21a/22) of the drive member which comprises the drive piston, wherein the drive member further comprises a second drive unit (21b/22) which is arranged next to the first drive unit and which comprises a drive piston (21b) which in the drive housing likewise divides off two drive chambers (26a, 26b bottom) from one another, said drive chambers being successive in the housing longitudinal direction, wherein the drive chambers which are divided off from one another by the drive piston of the second drive unit, via an individual transverse channel (27a, 27b) are each constantly fluidically connected within the drive housing to one of the two drive chambers which are separated from one another by the drive piston of the first drive unit [0031].
Morroney discloses (Fig. 2-5) a fluid-actuated linear drive comprising 
a drive housing (60) and a drive member (62/68) which by way of fluid force can be driven relative to the drive housing into a linear drive movement in a housing longitudinal direction (907, left to right as depicted in Fig. 2, Col 8 Ln 4-12), 
wherein the drive member comprises a drive unit (58/22/62/68) which has a drive piston (62) which in the drive housing divides off two drive chambers (58, 22) from one another, said drive chambers being successive in the housing longitudinal direction and each being connected to one of two housing channels (the depicted passages in Fig. 2 associated with ports (102, 104)) which each with an individual lateral coupling opening (102, 104) run out at a housing side surface (the depicted, Fig. 4, interface surface of (70) between (54/95) and (70)) of the drive housing which is orientated transversely to the housing longitudinal direction, 
wherein the two housing channels can be used for the feed and discharge of a drive fluid which generates the linear drive movement of the drive member (Col 10 Ln 60-65 - Col 11 Ln 3), 
wherein the linear drive comprises an L-shaped attachment coupling part (54/911/95) which is separate with regard to the drive housing (Col 10 Ln 65 - Col 11 Ln 3 discloses the coupling part is ‘assembled’ to the drive housing via fastening/fasteners, Fig. 5a depicts a fastener residing within connection opening, the fastener is depicted as having a rotationally driven head portion which the examiner has interpreted such that the fastener is externally threaded and resides within a threaded bore of the housing), has a coupling limb (the depicted (Fig. 4) portion of (54) extending longer in the longitudinal direction plus (911 & 95)) and a connection limb (the depicted (Fig. 4) portion of (54) extending in the transverse direction) which projects transversely therefrom, and in a position of use is built onto the drive housing at the outside in a manner such that the connection limb extends in the housing longitudinal direction along the housing side surface and the coupling limb extends in a housing transverse direction which is orthogonal thereto along a housing rear surface (the depicted housing surface immediately adjacent (64) interfacing with (54)) of the drive housing which is aligned transversely to the housing side surface, 
wherein two separate coupling part channels (901, 903, see annotated Fig. 5(d)(1)) pass through the attachment coupling part, said two coupling part channels each with a connection opening (the portion of (102, 104) on (54/95) running out at an inner limb surface of the connection limb (the depicted, Fig. 4, interface surface of (54/95) between (54/95) and (70)) which faces the drive housing in a manner such that they are each connected to one of the two lateral coupling openings (Col 10 Ln 65 - Col 11 Ln 3), and said two coupling part channels each with an individual axial coupling opening (38, 76), which can be used for the feed and discharge of a drive fluid (Col 8 Ln 36-37) which produces the linear drive movement (Col 10 Ln 40-45), running out at an outer limb surface of the coupling limb which faces away from the drive housing (the surface depicted in Fig. 4 comprising (40)).
Morroney further discloses placing the coupling part onto the drive housing is preferable as it simplifies the assembly of a linear drive installation by minimizing parts and easing serviceability (Col 1 Ln 47 - Col 2 Ln 2).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Sato, by providing the L-shaped attachment coupling part, as taught by Morroney, for the purpose of simplifying the installation and easing serviceability of the drive.
Regarding claim 16, Sato further discloses (Fig. 1-4) the drive member (3) comprises a slide body (3) which is linearly displaceably mounted on the drive housing at the outside of the drive housing by way of a linear guide device (10) of the linear drive and on which at least one fastening interface (the depicted top surface in Fig. 1) is formed [0024-0025].

Relevant Art
The following is a listing of relevant art:
US 20020047322, US 5884549, US 5094143 and US 2953118 disclose various linear drives comprising slide tables and or attachment coupling parts similar to the claimed invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745